         Case 2:15-cr-00398-JHS Document 320 Filed 10/09/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 UNITED STATES OF AMERICA
                                                              CRIMINAL ACTION
           v.                                                 NO. 15-398-3

 WAYDE MCKELVY,

                         Defendant.



                                            ORDER

       AND NOW, this 9th day of October 2020, upon consideration of Defendant Wayde

McKelvy’s Motion for Judgment of Acquittal Pursuant to Federal Rule of Criminal Procedure

29(c) (Doc. No. 228), Defendant Wayde McKelvy’s Motion for a New Trial Pursuant to Federal

Rule of Criminal Procedure 33 (Doc. No. 229), Defendant’s amended supplemental memoranda

in support of his Motion for Judgment of Acquittal and his Motion for a New Trial (Doc. Nos. 262,

263), the Government’s Response to Defendant’s Motion for Judgment of Acquittal (Doc. No.

274), the Government’s Response to Defendant’s Motion for a New Trial (Doc. No. 275),

Defendant’s Replies in Support of his Motions (Doc. Nos. 280, 281), the arguments of counsel at

the June 28, 2019 hearing held on the Motions (Doc. No. 288), and Defendant’s supplemental

letters in support of his Motions (Doc. Nos. 289, 290), and in accordance with the Opinion issued




                                               1
        Case 2:15-cr-00398-JHS Document 320 Filed 10/09/20 Page 2 of 2




this day, it is ORDERED as follows:

   1. Defendant Wayde McKelvy’s Motion for Judgment of Acquittal (Doc. No. 228) is

       DENIED.

   2. Defendant Wayde McKelvy’s Motion for a New Trial (Doc. No. 229) is DENIED.




                                              BY THE COURT:


                                              /s/Joel H. Slomsky, J.
                                              __________________________
                                              JOEL H. SLOMSKY, J.
